Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
	In claim 10, lines 12, “mod” has been changed to --mold--.
	The change to claim 10 was made to correct a typographical error.

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in U. S. Patent No. 3,856,425 to Miller et al.  The improvement comprises a concrete product machine apron gap adjustment apparatus and method of configuring thereof with a gapper mechanism in fluid communication with the rod side of the primary apron plate positioning cylinder and configured to set a desired gap between the machine apron plate and the mold assembly by injecting an index amount of hydraulic fluid into fluid communication with the rod side of the primary apron plate positioning cylinder which, in response, causes the machine apron plate to retreat a desired gap distance away from its engaged position against the mold assembly for the purposes of reducing the amount of time to adjust the gap distance on mold assemblies having differing lateral depths.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

PRIOR ART
The patent to Miller et al. is cited for the showing of an apron plate with a position that can be adjusted which is similar to applicant's but lacks a gapper mechanism utilizing an indexed amount of fluid to reposition the plate.
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other concrete product machines.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745  
February 24, 2021